Bleckley, Chief Justice.
1. In Cochran v. The State, 62 Ga. 731, counsel for the accused did not waive by acquiescence the statutory requirement that the panel should be put upon the accused, but gave express notice at the time that it was not waived, the language being, “We waive nothing.” In the present case, the accused and his counsel acquiesced by silence in the omission to put the panel on him, took part in the selection of,, particular jurors from *735the panel, raised at the time no question touching failure to put it upon him, and allowed the trial to proceed until all the evidence in behalf of the State had been introduced and the State had closed. Putting silence and conduct together, there can be no doubt that the waiver was complete and effective, if such a thing could be waived at all. And what cannot be waived ? It has been said that the whole trial may be waived. Lumpkin, J., in Sarah v. The State, 28 Ga. 581. There can be no doubt that minor matters, -such as forms and ceremonials, in the course of the trial, whether prescribed by statute or not, may be waived. A right given by statute may be more certain, but is not more sacred, than one given by the common law. With respect to either, the accused is entitled to have it administered to him, unless he waives it. But if he does waive it, he suffers no injustice, after his waiver has heen acted upon, if he is held to abide by it. Public policy seems to be the only limitation upon the power of the waiver, whether in criminal trials or anything else. Code, §10; Logan v. The State, 86 Ga. 266.
2. Assuming for the present that the uncommunicated threat made by the slain against the slayer was inadmissible as evidence for the latter, unless rendered admissible by his statement to the court and jury made at the trial in the exercise of the statutory privilege secured to him by section 4637 of the code, the question' is, could the statement serve as a foundation for introducing the threat? The statement is not made under oath; the accused is not sworn as a witness ; he is not subject to cross-examination without his consent. He is unrestricted by the rules of evidence, and may state any fact as to the condition of his own consciousness, or as to what he saw, heard or believed at the time of the homicide. Coxwell v. The State, 66 Ga. 309. Not even his general credibility is subject to attack. Doyle *736v. The State, 77 Ga. 513. Is lie entitled to corroborate his statement by evidence that would be wholly inadmissible for any other purpose ? If so, the privilege of statement might he more valuable than that of testifying. For the testimony of a witness can be adduced only upon terms of cross-examination, and subsequent corroboration may be largely discounted by what has beeu drawn out on cross-examination. The statute is silent as to corroborating the mere statement of the accused, and while it allows the jury to believe it in preference to the sworn testimony, it seems to contemplate that the statement shall compete with sworn testimony single-handed, and not that it shall have the advantage of being reinforced by facts which do not weaken the sworn evidence otherwise than by strengthening the statement opposed to it. If the accused, by electing what matter he will inject into his statement, could render this or that fact which lies outside both of the statement and the evidence, admissible when it would otherwise be inadmissible, his privilege would be not merely one of making a statement, but one of making evidence in his behalf out of that which was not evidence until he chose to give it an evidentiary stamp by introducing something into his statement to which it would be pertinent. If he could do this, he might send the evidence spinning off through .forensic space in any direction he might choose to give it.
3. The statement of the accused was to the effect that the deceased commenced the attack and fired the first shot. Several eye-witnesses testified that the accused commenced the attack by firing the first shot himself, and there was no evidence to the contrary, and none that the deceased was armed. Putting the statement out of question, there is nothing to contradict the witnesses who testified that the accused not only fired the first shot but all the shots that succeeded. The uncom*737municated threat offered in evidence and excluded was, that, two or three hours before the homicide, the .deceased said with an oath “that he intended to do Yaughn up.” The purpose of offering this testimony, as announced at the time, was to illustrate the state of the speaker’s mind and the probability that he made the attack as claimed by the accused. His state of mind needed no illustration, if there was no conduct on his part which put the accused in real or apparent danger. According to the evidence of the eye-witnesses, there was no such conduct, or if any, it was not until after the accused had commenced to shoot. This being so, the threat was no more pertinent in this case than was the threat sought to he proved in Vann v. The State, 83 Ga. 46. In Vann’s ease the eye-witnesses testified that White was walking away when Yann shot. In the present case, the parties were standing face to face in the public street, one of them armed with a pistol and the other, so far as appears, unarmed. Whether the first shot or a subsequent one inflicted the mortal wound, is not certain, but the evidence is uneontradicted that the first was fired by Yaughn. The holding in Keener’s case, 18 Ga. 194, was that, when previous threats without any overt act are sought to be introduced by the defendant by way of justification, it'must be shown that they had been communicated; aliter, if used merely to show the state of mind or feeling on the part of the deceased. In that case the threats were held admissible as tending to explain with what intent and feeling the deceased went to the brothel in which the homicide was committed, and there engaged in hostile demonstrations against Keener, who was in the bedroom of the woman for whose favors the two men were rivals. In the present case, the meeting was casual in the public street, and the threat was irrelevant for any purpose save the ultimate one indicated by the announcement when it was *738offered, that is, to illustrate the probability that the deceased made the attack as claimed by the accused. Were the ascertainment of the attacking party dependent upon mere probability, and not put out of question by the direct evidence, an uncommunicated threat,, according to many authorities, would be admissible. Wiggins v. People, 93 U. S. 465; Stokes v. People, 53 N. Y. 166; People v. Scoggins, 37 Cal. 676, 1 Crim. Def. 596; People v. Alivtre, 55 Cal. 263. The subject of uncommunicated threats has been dealt with by this court in several eases besides those of Keener and Vann. See Carr v. The State, 14 Ga. 358; Lingo v. The State, 29 Ga. 470; Hoye, v. The State, 39 Ga. 718; Peterson v. The State, 50 Ga. 142.
4. The j ury trying a criminal case are sworn to give a true verdict according to evidence. It is important for them not to confound the prisoner’s statement with the evidence or the evidence with the statement. The statute allows them to give the statement such force as they think proper, and even to believe it in preference to the sworn testimony. In charging them the court should keep the evidence distinct from the statement and shape the general tenor of the charge by the evidence alone and the law applicable to it. For if the court should mingle evidence and'statement together, the jury might find it difficult to separate them and might fail to understand the import of the instructions delivered from the bench. At some stage of the charge the statutory provisions touching the statement ought to be made known to the jury, and this, as has frequently been suggested by this coui’t, is usually enough to say touching the statement. The statute on that subject is so plain and explicit as to need no exposition or comment. If, however, a special request to charge on any matter of defence set up in the statement is made in writing, the request ought to be granted when the charge requested is applicable to the matter of the statement and ex*739pressed in appropriate terms. This is the best method of conducting the somewhat complicated and anomalous system of trial which prevails in this State in consequence of the statutory privilege of annexing unsworn statement to the sworn testimony. The statement may have the effect of explaining, supporting, weakening or overcoming the evidence, but still it is something different from the evidence, and to confound one with the other, either explicitly or implicitly, would be confusing and often misleadi ng. The j ury are to give the statement such force as they think proper. Its rightful force may be either against the prisoner or for him, or it maybe entitled to none whatever. The jury are to deal with it on the plane of statement and not on the plane of evidence, and may derive from it such aid as they can in reaching the truth. The law fixes no value upon it; it is a legal blank. The jury may stamp it with such value as they think belongs to it.
"We have carefully examined the charge given in this ease, both as to the pai’ts complained of and those not excepted to; and, reading all of it together, it was a full, fair, clear and correct exposition of the law applicable to the facts. There was no error in instructing the jury, or in declining to instruct as requested. In so far as the requests were sound, their substance was embraced in the charge as given. The time at our command will not suffice for discussing the many particulars, some of them very minute, involved in the objections made to the charge, and in the requests which were declined.
5, 6, 7. The other rulings made by this court in the case are left to stand upon the announcement of them contained in the head-notes; they seem to require no discussion or elaboration. As the accused was convicted of manslaughter only, he got at the hands of the jury all the mitigation which the most favorable view of the facts would justify. Judgment affirmed.